Citation Nr: 0712245	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-38 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
eye disorder, claimed as refractive error and exotropia, and 
if so, whether the claim should be granted.

2.  Entitlement to service connection for psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 2006, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted additional medical 
evidence, statements, and articles without a waiver of 
initial consideration of such evidence by the RO.  While the 
Board should remand matters to the RO for initial 
adjudication when new, pertinent evidence is added the record 
subsequent to the last RO review, there is no need to remand 
cases where the additional evidence received is not new or 
pertinent.  Here, the medical evidence and statements 
recently received relating to the claim regarding a 
psychiatric disorder to include PTSD are duplicative of 
previously considered evidence and statements, and therefore 
they are not new.  In addition, the medical articles 
submitted by the veteran regarding PTSD are general in nature 
and they do not address the veteran's specific situation.  
They do not address the issue of whether the veteran has a 
valid diagnosis of PTSD related to a verified inservice 
event, and as such, they are not pertinent to the veteran's 
claim.  Therefore, as the newly submitted evidence has no 
impact on the single issue decided below, there is no 
prejudice to the veteran in proceeding to address that matter 
without remanding to the RO.

The issues involving the merits of the claim for service 
connection for the eye disorder and the claim for service 
connection for hearing loss disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for an eye disability was denied in an 
unappealed November 1971 rating decision.

2.  Evidence received since the November 1971 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and that raises a reasonable 
possibility of substantiating the claim.

3.  The veteran did not engage in combat with the enemy.

4.  No stressor supporting a diagnosis of PTSD has been 
corroborated by credible evidence.

4.  There is no diagnosis of PTSD linked to a confirmed 
inservice stressor.

5.  A psychiatric disorder was not present in service, was 
not manifested within one year of the veteran's discharge 
from service, and it is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for 
refractive error and exotropia.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

2.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated during active military service, and its 
incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 4.125 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen the matter of service 
connection for an eye disorder.  By this decision, the matter 
is reopened and adjudication on the merits is remanded to the 
RO for additional development.  The Board also sees fit to 
remand the matter involving the veteran's claim for service 
connection for hearing loss.  Therefore, there is no need to 
further discuss the ramifications of the VCAA with respect to 
these two claims.

With respect to his claim for service connection for a 
psychiatric disorder, the record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA by letter mailed in November 2004, 
prior to its initial adjudication of the claim.  This letter 
included notice that the veteran should submit all pertinent 
evidence in his possession.  In addition, he was provided 
appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in March 2006.  

The Board also acknowledges that the veteran has not been 
afforded a VA examination in response to the claim denied 
below, but has determined that no such examination is 
required.  As discussed below, the second requirement for 
service connection for PTSD has not been met as VA has not 
received credible supporting evidence that the veteran's 
claimed in-service stressor occurred.  As such, a VA 
examination to determine whether the veteran has PTSD would 
serve no useful purpose.  The originating agency has obtained 
the veteran's service medical records and post-service 
medical records.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that with regard to matters 
decided below, any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  


Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.   
38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).

Here, in a November 1971 rating decision, the RO denied 
entitlement to service connection for an eye disability 
finding that the evidence established that the veteran's 
refractive error and exotropia were constitutional or 
developmental abnormalities.  For evidence to be new and 
material, it would have to either show that the eye 
conditions were not constitutional, or it would have to go 
toward the theory that the veteran's eye problems, though 
developmental, were aggravated by some aspect of his period 
of service - beyond the normal progression of the disorder.  

Evidence received since the November 1971 RO decision 
includes VA records from March and April 2005 that discuss a 
history of loss of visual field and a finding that there is 
no solid history of inheritable visual dysfunction.  Evidence 
added to the record since 1971 also includes statements from 
the veteran that his active duty service aggravated his pre-
existing eye problems.  The issue of aggravation of a pre-
existing disability was not addressed by the RO at the time 
of the previous denial of service connection.  This evidence 
is clearly new and material, and is sufficient to reopen the 
veteran's claim for service connection. 

Accordingly, the Board finds that the evidence received 
subsequent to 1971 is new and material and serves to reopen 
the claim for service connection for the eye condition.  
Unfortunately, however, the Board cannot adjudicate the 
reopened claim at this point, as further assistance is 
required to comply with the duty to assist.  This is detailed 
in the REMAND below.


Service Connection Psychiatric Disorder

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 
38 U.S.C.A. § 5107 (West 2002); see also Gilbert, supra.  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The veteran contends that he has a psychiatric condition, 
claimed as PTSD, as a result of the isolation experienced 
during his active duty service in Turkey as well as the 
threat of attack from militants.  

With respect to whether the veteran has been diagnosed with 
PTSD, the Board notes that while the record contains numerous 
treatment records for depression, the only evidence of a 
diagnosis of PTSD is from a March 2006 psychological 
evaluation at the Palmetto Family Enrichment Center.  At that 
time the veteran related that during his military service he 
was anxious about his base in Turkey being attacked.  The 
examiner found that it was possible that some of the 
veteran's anxiety difficulties could be related to post-
traumatic stress issues, and while he had some post-traumatic 
stress features, other aspects of his medical and emotional 
history contributed to his depression.  

Even if the Board assumes the veteran has the requisite 
diagnosis of PTSD,  the evidence of record does not establish 
that the second requirement for service connection for PTSD 
has been met.  The Board notes that the evidence does not 
establish, and the veteran has not alleged, that he 
participated in combat during active duty service.  Since the 
veteran did not serve in combat, to establish entitlement to 
service connection for PTSD he must satisfy the regulatory 
requirement of credible supporting evidence that a claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f).  Under 
DSM-IV, a sufficient stressor is one in which a person has 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board notes that while the record contains a March 2006 
letter from a fellow serviceman stating that the conditions 
in Turkey at the time the veteran served were tedious and 
isolating, these stressors are clearly not sufficient for a 
grant of service connection for PTSD.  In addition, the 
veteran's other claimed stressor events (being under threat 
of attack by militants, having his base's water supply 
tampered with by terrorists,) have simply not been verified 
by credible supporting evidence.  
Without credible supporting evidence of a sufficient 
inservice stressor, a threshold legal requirement for 
establishing service connection for PTSD is not met, and 
service connection for PTSD is not warranted.

With respect to whether the veteran has any other 
psychological disorder that is etiologically related to 
service, the Board notes that his service medical records 
show that he did not undergo any treatment during active 
service for a psychiatric disorder and that the veteran was 
found to be psychologically normal upon clinical examination 
at his September 1971 separation examination.  The post-
service medical evidence of record establishes that he has 
been consistently diagnosed with a major depressive disorder, 
as well as cyclothymia and a pain disorder.  The Board notes 
that there is no post-service medical evidence of a 
psychological disorder until many years after the veteran's 
discharge from service.  Furthermore, there is no evidence of 
a nexus between any of the psychological disorders diagnosed 
many years after service and his period of military service.  
While the veteran has often reported that his depression is 
connected to his time spent in the military, the record 
contains no objective medical evidence linking his 
psychological disabilities to his active duty service.

Furthermore, while the veteran stated his belief that the 
psychiatric symptoms he reported during psychological 
evaluations for compensation purposes more than 30 years 
following his discharge from service are related to his 
period of service, his opinion in this regard is inconsistent 
with opinions in other treatment records dated from May 1994 
and February 1995 which attribute the veteran's depression to 
work-related stress.  At that time, the veteran himself 
stated that he began experiencing depression and panic 
attacks in 1989 and that he was seeking mental help strictly 
for work-related stress.  The Board finds that these 
statements, made for clinical purposes and dated prior to the 
veteran's claim for compensation, are more credible than 
those made for compensation purposes.  

Regardless, the evidence of a nexus between the veteran's 
current psychological disorders and his military service is 
limited to the veteran's own statements.  Moreover, his 
opinion as to the etiology of his psychiatric problems is not 
competent evidence of the alleged nexus between such problems 
and service since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With no psychiatric problems shown during service or for many 
years thereafter, no medical evidence linking a current 
psychiatric problem to service, and no diagnosis of PTSD 
related to a confirmed inservice stressor event, the 
veteran's claim for service connection for a psychiatric 
disorder, including PTSD, must be denied. 


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for an eye disorder, 
claimed as refractive error and exotropia, is reopened.  To 
this extent only the benefit sought on appeal is allowed.

Entitlement to service connection for psychiatric disorder, 
to include PTSD, is denied.


REMAND

While the Board has determined that new and material evidence 
has been submitted to warrant reopening the veteran's claim 
for service connection for an eye disorder, claimed as 
refractive error and exotropia, the Board finds that a VA 
examination is necessary to determine the nature and likely 
etiology of the veteran's apparent eye condition(s).  

The veteran claims that he had eye problems prior to service 
which were aggravated as a result of his active duty military 
service.  In addition, he claims that a hearing loss 
disability was incurred as a result of noise exposure during 
service.  The record does not currently contain a medical 
opinion addressing whether the veteran's eye disorders were 
worsened as a result of active duty service, nor does it 
contain a medical opinion stating whether the veteran's 
hearing loss is etiologically related to service.  The Board 
is of the opinion that VA examinations are necessary with 
regard to both claims.

Furthermore, during his December 2006 videoconference hearing 
before the Board, the veteran testified that 10 years after 
his separation from active duty, he was provided an 
audiological examination at his job.  The report of this 
examination is not of record.  Prior to any VA examination, 
an attempt should be made to obtain any outstanding records 
of pertinent treatment or examination.  Specifically noted in 
this regard are records of audiological examination the 
veteran may have received through his employment.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  With the veteran's assistance, the RO 
or the AMC should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  Specifically noted in this 
regard are reports of any audiological 
tests the veteran may have undergone 
through his employment with Inman Textile 
Mills in Inman, South Carolina.  If the 
RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative so that they may 
have the opportunity to request any such 
evidence on their own.

2.  Thereafter, the RO or the AMC should 
arrange for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and likely etiology of any 
currently present eye condition(s), to 
include a refractive error and exotropia.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  Any indicated 
studies must be performed and the claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

The examiner should identify any 
currently present eye disorders.  In an 
effort to determine whether any current 
eye condition is due to or aggravated by 
the veteran's period of service, the 
examiner should provide medical opinions 
responsive to the following questions:  

With respect to each eye condition found, 
did the disorder clearly and unmistakably 
exist prior to the veteran's period of 
active duty service?  If so, did such 
condition undergo a permanent increase in 
severity during or as a result of his 
period of service?  If so, was such an 
increase in severity the result of a 
natural progression of the preservice 
condition?

For any eye condition that did not 
predate service, the examination should 
indicate whether it is at least as likely 
as not (50 percent or better probability) 
that such condition had its onset during 
service.

The rationale for all opinions expressed 
must also be provided.  

3.  The RO or the AMC should also arrange 
for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and likely etiology of any 
currently present bilateral hearing loss 
disability. 

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  Any indicated 
studies must be performed and the claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

The examiner should identify whether the 
veteran has a bilateral hearing loss 
disability and proffer an opinion as to 
whether it is at least as likely as not 
(50 percent or better probability) that 
hearing loss is etiologically related to 
the veteran's active service.  

The rationale for all opinions expressed 
must also be provided.  

4.  Then, after any additional 
development warranted, the RO or the AMC 
should adjudicate the veteran's claims 
based on a de novo review of the record.  
If any benefit sought on appeal remains 
denied, the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


